Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed June 21, 2022 is acknowledged.
-	Claim(s) 1, 4, 6 is/are amended
-	Claim(s) 1-7 is/are pending in the application.


This action is FINAL

	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 9-10 “in a case in which it is determined that the specific object overlaps the reference point and fixed with respect to the viewing frame,” does not make sense.  Either “and fixed with respect to the viewing frame” should be deleted or the claim should be rephrased to perhaps ““in a case in which it is determined that the specific object overlaps the reference point which is fixed with respect to the viewing frame”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, U.S. Patent Publication No. 20190073109 in view of Ballard et al, U.S. Patent Publication No. 20150156803.
Consider claim 1, Zhang teaches a terminal apparatus comprising: a first determiner configured to determine whether a specific object with a two- dimensional manipulation plane has appeared inside a viewing frame of a virtual space provided to a user (see Zhang figure 4, element 40 and paragraph 0033-0036 where desktop window is displayed); 

a second determiner configured to, in a case in which it is determined that the specific object has appeared inside the viewing frame, determine whether the specific object overlaps a reference point inside 

a display controller configured to, in a case in which it is determined that the specific object overlaps the reference point 

in a case in which it is determined that the specific object does not appear inside the viewing frame, control the display device to display in the viewing frame a three-dimensional pointer that moves within the virtual space three dimensionally (see Zhang figure 3, elements 210 and paragraph 0030 where HMD device 20 may display a three-dimensional pointer 210).

Zhang is silent regarding having a reference point inside and fixed with respect to the viewing frame.  Zhang discloses manipulation of a virtual desktop using a pointing device such as a mouse or touch-sensitive surface input device by performing hit testing to determine when a pointer is located within a desktop window (see Zhang paragraph 0041, 0085).

In a related field of endeavor, Ballard teaches a virtual menu being provided in a fixed location irrespective of a user’s movement and when the user looks at the particular location a user may interact using gaze detection so as to facilitate hands free interaction (see Ballard paragraphs 0081 where eye tracking sensors that may be configured to monitor and/or track a viewing direction of a user based on the position of one or both of the user's eyes, and provide an output relating to the viewing direction of the user (e.g., a direction of the user's gaze).  Paragraphs 0226, 0095, 0263, 0117, and paragraph 0179 where menu may be provided at a fixed location relative to real world coordinates, where the fixed location remains constant irrespective of user movements; paragraph 0097 where one or more eye tracking sensors may be configured to track a viewing direction of the user, such as the user's gaze direction, and the rendering of the AR content may be updated relative to changes in the user's gaze direction. In some embodiments, the rendered AR content may appear to the user as fixed at the repositioned location, and the user may turn his head in the direction of the repositioned location in order to bring the AR content toward and into the center of the field of view of display 122. Subsequent turning of the head away from the repositioned location will cause the rendered AR content on the display to move away from the center of the field of view. In this way, the user (e.g., the technician) may move the desired AR content to a virtual location that does not impede viewing of objects in the center of the field of view, but that still allows access to the desired AR content, for example, by turning toward the virtual position of that content.)

Zhang expressly discloses interaction using gaze (see Zhang paragraphs 0030- 0031).  One of ordinary skill in the art would have been motivated to have modified Zhang to have a rendered desktop repositioned to a center of the field of view as disclosed by Ballard to allow a user to access virtual menu/desktop icons using gaze so as to facilitate a hand-free interaction using known techniques with predictable results.

Consider claim 3, Zhang as modified by Ballard teaches all the limitations of claim 1 and further teaches further comprising an image capture device configured to capture an image of a manipulating body manipulated by the user (see Zhang paragraph 0083 where NUI (natural user input) components including depth camera for gesture recognition and head/eye tracker sensors are disclosed), 

wherein the display controller is configured to move the three-dimensional pointer three dimensionally within the viewing frame in accordance with movement of the manipulating body captured by the image capture device (see Zhang paragraph 0030 where three-dimensional pointer 210 may be controlled by other user input modalities, such as gaze detection using a targeting ray and/or gesture detection).

Consider claim 5, Zhang as modified by Ballard teaches all the limitations of claim 1 and further teaches wherein a manipulation area with which a command is associated is arranged in a part or in an entire portion of the specific object (see Zhang figure 5, element 208 arranged in a portion of element 40), 

the terminal apparatus further comprising an operation controller configured to execute the command associated with the manipulation area in a case in which the manipulation area is specified by the two-dimensional pointer (see Zhang figure 8-9 and paragraphs 0046-0047 where a user selection of the application window may be received. For example, the user 36 may press and hold a button on the mouse 204 to select the second application window 208. With reference now to FIG. 9, the user 36 may move the second application window 208 outside the boundary of the desktop window 40 via interaction with the mouse 204. In response to determining that the user moves the second application window 208 outside the boundary, view management of the second application window may be transitioned from the operating system shell 46 to the three-dimensional (holographic) shell 60 corresponding to the three-dimensional environment 56.).

Consider claim 6, Zhang teaches a method for controlling a terminal apparatus, the method comprising: determining whether a specific object with a two-dimensional manipulation plane has appeared inside a viewing frame of a virtual space provided to a user (see Zhang figure 4, element 40 and paragraph 0033-0036 where desktop window is displayed); 

in a case in which it is determined that the specific object has appeared inside the viewing frame, determining whether the specific object overlaps a reference point inside 

in a case in which it is determined that the specific object overlaps the reference point plane (see Zhang figures 4-6, elements 210, 214 and paragraphs 0033-0045 specifically for example figure 5, 214 and paragraph 0041 where compositing window manager may perform hit testing to determine that the pointer is located within the desktop window 40. Accordingly, the two-dimensional pointer 214 may be displayed at this location); and 

in a case in which it is determined that the specific object does not appear inside the viewing frame, displaying in the viewing frame a three-dimensional pointer that moves within the virtual space three dimensionally (see Zhang figure 3, elements 210 and paragraph 0030 where HMD device 20 may display a three-dimensional pointer 210).

Zhang is silent regarding having a reference point inside and fixed with respect to the viewing frame.  Zhang discloses manipulation of a virtual desktop using a pointing device such as a mouse or touch-sensitive surface input device by performing hit testing to determine when a pointer is located within a desktop window (see Zhang paragraph 0041, 0085).

In a related field of endeavor, Ballard teaches a virtual menu being provided in a fixed location irrespective of a user’s movement and when the user looks at the particular location a user may interact using gaze detection so as to facilitate hands free interaction (see Ballard paragraphs 0081 where eye tracking sensors that may be configured to monitor and/or track a viewing direction of a user based on the position of one or both of the user's eyes, and provide an output relating to the viewing direction of the user (e.g., a direction of the user's gaze).  Paragraphs 0226, 0095, 0263, 0117, and paragraph 0179 where menu may be provided at a fixed location relative to real world coordinates, where the fixed location remains constant irrespective of user movements; paragraph 0097 where one or more eye tracking sensors may be configured to track a viewing direction of the user, such as the user's gaze direction, and the rendering of the AR content may be updated relative to changes in the user's gaze direction. In some embodiments, the rendered AR content may appear to the user as fixed at the repositioned location, and the user may turn his head in the direction of the repositioned location in order to bring the AR content toward and into the center of the field of view of display 122. Subsequent turning of the head away from the repositioned location will cause the rendered AR content on the display to move away from the center of the field of view. In this way, the user (e.g., the technician) may move the desired AR content to a virtual location that does not impede viewing of objects in the center of the field of view, but that still allows access to the desired AR content, for example, by turning toward the virtual position of that content.)

Zhang expressly discloses interaction using gaze (see Zhang paragraphs 0030- 0031).  One of ordinary skill in the art would have been motivated to have modified Zhang to have a rendered desktop repositioned to a center of the field of view as disclosed by Ballard to allow a user to access virtual menu/desktop icons using gaze so as to facilitate a hand-free interaction using known techniques with predictable results.

Claim 2, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, U.S. Patent Publication No. 20190073109 and Ballard et al, U.S. Patent Publication No. 20150156803 in view of Lee et al, U.S. Patent Publication No. 20190079599.

Consider claim 2, Zhang as modified by Ballard teaches all the limitations of claim 1 and further teaches wherein the display controller is configured to move the two-dimensional pointer on the two-dimensional manipulation plane (see Zhang figure 8-9 and paragraphs 0046-0047 where a user selection of the application window may be received. For example, the user 36 may press and hold a button on the mouse 204 to select the second application window 208. And figures 4-6, elements 210, 214 and paragraphs 0033-0045 specifically for example figure 5, 214 and paragraph 0041 where compositing window manager may perform hit testing to determine that the pointer is located within the desktop window 40. Accordingly, the two-dimensional pointer 214 may be displayed at this location).

 Zhang does not appear to explicitly disclose move the two-dimensional pointer based on posture information of the terminal apparatus.  In a related field of endeavor, controlling a pointer in virtual reality, Lee teaches a HMD device that displays a pointer icon at coordinates in a user’s field of view are corresponding to a position at which the HMD device points (see Lee figure 12 and paragraph 0182-0183).  One of ordinary skill in the art would have been motivated to have displayed a cursor at coordinates in a user’s field of view corresponding to a position at which an HMD device points so as to provide a visible indication of a cursor position within a user’s field of view corresponding to a position at which an HMD device points using known techniques with predictable results. 

Consider claim 4, Zhang as modified by Ballard and Lee teaches all the limitations of claim 2 and further teaches wherein the display controller is configured to display the three-dimensional pointer in a case in which it is determined that the specific object has appeared inside the viewing frame and in which the specific object does not overlap the reference point (see Zhang figures 4-6, elements 210, 214 and paragraphs 0033-0045 specifically for example figure 6, 210 and paragraph 0041 where when the location of the two-dimensional pointer crosses the boundary area of the desktop window 40 into the surrounding three-dimensional environment 56, the two-dimensional pointer is replaced with the three-dimensional pointer 210 at the corresponding location and Ballard paragraphs 0081 where eye tracking sensors that may be configured to monitor and/or track a viewing direction of a user based on the position of one or both of the user's eyes, and provide an output relating to the viewing direction of the user (e.g., a direction of the user's gaze).  Paragraphs 0226, 0095, 0263, 0117, and paragraph 0179 where menu may be provided at a fixed location relative to real world coordinates, where the fixed location remains constant irrespective of user movements; paragraph 0097 where one or more eye tracking sensors may be configured to track a viewing direction of the user, such as the user's gaze direction, and the rendering of the AR content may be updated relative to changes in the user's gaze direction. In some embodiments, the rendered AR content may appear to the user as fixed at the repositioned location, and the user may turn his head in the direction of the repositioned location in order to bring the AR content toward and into the center of the field of view of display 122. Subsequent turning of the head away from the repositioned location will cause the rendered AR content on the display to move away from the center of the field of view. In this way, the user (e.g., the technician) may move the desired AR content to a virtual location that does not impede viewing of objects in the center of the field of view, but that still allows access to the desired AR content, for example, by turning toward the virtual position of that content.).

Consider claim 7, Zhang as modified by Ballard and Lee teaches all the limitations of claim 2 and further teaches further comprising an image capture device configured to capture an image of a manipulating body manipulated by the user (see Zhang paragraph 0083 where NUI (natural user input) components including depth camera for gesture recognition and head/eye tracker sensors are disclosed), 

wherein the display controller is configured to move the three-dimensional pointer three dimensionally within the viewing frame in accordance with movement of the manipulating body captured by the image capture device (see Zhang paragraph 0030 where three-dimensional pointer 210 may be controlled by other user input modalities, such as gaze detection using a targeting ray and/or gesture detection).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Zhang teaches interaction/manipulation to hit test based on input via mouse/touch surface.  Newly introduced prior art Ballard discloses interaction/manipulation based on input via gaze interactions with a virtual menu that is provided a fixed location that when a user gazes towards is moved to a center of a user’s view so as to facilitate hands-free manipulation.  Therefore, as best understood by Examiner, the claimed invention would have been obvious in view of the combined teachings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luckett, JR et al, U.S. Patent Publication No. 20150212703 (augmented reality interface).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625